DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1 and 11 and the cancellation of claim 14 in the response filed 10/15/21 is acknowledged.
Claims 1-13 and 15-20 are now pending in the application, with claims 2, 6, and 17-20 remaining as previously withdrawn.
Claims 1, 3-5, 7-13, 15, and 16 are examined below.
Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. Applicant argues on p. 6-7 that LaChappelle and Wagner fail to disclose or teach the newly added limitations in claim 1. However, this argument is moot in view of new reference Cunningham, which has been provided to teach these limitations. Applicant further argues on p. 7 that Wagner is related to a humanoid dummy rather than a patient; however, LaChappelle’s device is for use on a human body, and Wagner is solely provided to teach the potentiometer. Further, LaChappelle states in [0108] that the exoskeleton 100 can be used as a humanoid robot. Applicant argues on p. 7-8 that vertical deflection is not geometrically related to the joint angle. However, this argument is moot as being irrelevant to the most recent or current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaChappelle et al. US 2016/0128890 A1 in view of Wagner et al. US 4,669,302 further in view of Cunningham US 2011/0257928 A1.
Regarding claim 1, LaChappelle discloses a brace 300 configured for attachment to a joint of a patient (fig. 1C and [0060], lower extremity portion 300 of exoskeleton 100 supports the lower extremities of a user, including the upper leg and lower leg, with knee actuators 700), the brace 300 comprising: a first arm 400 having a first end and a second end (fig. 1C, the upper leg arm 400 having its first end attached to joint 700, and the second end attached to joint 600); a second arm 500 having a first end and a second end (fig. 1C, the lower leg arm 500 having its first end attached to joint 700, and the second end attached to the foot sole); a hinge assembly 700 coupling the first end of the first arm 400 with the first end of the second arm 500 such that the first arm 400 and the second arm 500 are movable to different relative angular orientations (fig. 1C and [0060], knee actuator 700 provides for relative angular motion between the upper and lower leg sections 400/500).
LaChappelle is silent on a potentiometer coupled to the hinge assembly.
However, Wagner teaches a humanoid leg mechanism (figs. 2-4 and col. 4, line 49) comprising a hinge assembly 25 (please see annotated fig. A below, which shows the first and second arms of the leg mechanism with their respective first and second ends; for purposes of interpretation, the first arm also includes plate 41; fig. 2, the knee mechanism 25 (except plate 41, which belongs to the first arm) between the first and second arms of the leg mechanism 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the hinge assembly of LaChappelle with a potentiometer coupled to the hinge assembly, as taught by Wagner, because LaChappelle states that a rotary position sensor can be used to determine rotational position of each joint relative to one another, which provides beneficial feedback in certain environments, as described by LaChappelle in [0099]; furthermore, LaChappelle states in [0108] that the exoskeleton 100 can be used as a humanoid robot; thus, LaChappelle shows that humanoid structures and exoskeleton/bracing structures are closely related and that one of ordinary skill in the art would have looked to humanoid hinges for possible examples of rotary position sensors.
LaChappelle in view of Wagner is silent on an integrated remote patient monitoring device configured to: receive signals from the potentiometer indicative of the different relative angular orientations of the first arm with respect to the second arm, determine at least one of a range of motion, an angular velocity and an acceleration of the joint of the patient based at least in part on the signals from the potentiometer when the brace is worn by the patient, and wirelessly transmit at least one of an indication of the signals from the potentiometer and an indication of the determination to a communication device.
However, Cunningham teaches an angle sensing device for the leg (fig. 5A and [0006]) comprising an integrated remote patient monitoring device configured to: receive signals from an analogous angle sensor indicative of the different relative angular orientations of the first arm with respect to the second arm, determine at least one of a range of motion, an angular velocity and an acceleration of the joint of the patient based at least in part on the signals from the sensor when the device is worn by the patient, and wirelessly transmit at least one of an indication of the signals from the sensor and an indication of the determination to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of LaChappelle in view of Wagner with an integrated remote patient monitoring device configured to: receive signals from the potentiometer indicative of the different relative angular orientations of the first arm with respect to the second arm, determine at least one of a range of motion, an angular velocity and an acceleration of the joint of the patient based at least in part on the signals from the potentiometer when the brace is worn by the patient, and wirelessly transmit at least one of an indication of the signals from the potentiometer and an indication of the determination to a communication device, as taught by Cunningham, to allow observation, assessment and interpretation of movements, which “are routinely used by… therapists, clinicians… biomechanists to identify patterns in joint movements” ([0004]).

    PNG
    media_image1.png
    426
    801
    media_image1.png
    Greyscale

Regarding claims 4 and 5, LaChappelle in view of Wagner further in view of Cunningham discloses the claimed invention as discussed above.
LaChappelle is silent on the potentiometer comprising a rotatable shaft that is coupled to the first end of the first arm, wherein the rotatable shaft is coupled to have a fixed angular orientation with respect to the first end of the first arm. 
However, Wagner further teaches the potentiometer 36a comprising a rotatable shaft that is coupled to the first end of the first arm (annotated fig. A, potentiometer 36a shown coupled via the body of the hinge assembly 25 to the first end of the first arm and being in the form of a cylindrical shaft with stem 37a; col. 5, lines 1-14, the rotary potentiometer 36a has stem 37a and is rotated with small spur gear 35 with the upper leg), wherein the rotatable shaft 36a is coupled to have a fixed angular orientation with respect to the first end of the first arm (annotated fig. A and col. 5, lines 1-14, the potentiometer/shaft 36a is fixed via stem 37a to small spur gear 35, which is fixed to bracket 38 and plate 34, which in turn move with the upper leg/first arm; therefore, the shaft 36a has a fixed angular orientation with respect to the upper leg/first arm and its first end; it is this fixed orientation to the first arm that allows the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the potentiometer of LaChappelle in view of Wagner further in view of Cunningham with a rotatable shaft that is coupled to the first end of the first arm, wherein the rotatable shaft is coupled to have a fixed angular orientation with respect to the first end of the first arm, as taught by Wagner, for proper functioning of the rotary position sensor, which can be used to determine rotational position of each joint relative to one another, which provides beneficial feedback in certain environments, as described by LaChappelle in [0099]; furthermore, LaChappelle states in [0108] that the exoskeleton 100 can be used as a humanoid robot; thus, LaChappelle shows that humanoid structures and exoskeleton/bracing structures are closely related and that one of ordinary skill in the art would have looked to humanoid hinges for possible examples of rotary position sensors.
Regarding claims 7-9, LaChappelle in view of Wagner further in view of Cunningham discloses the claimed invention as discussed above.
LaChappelle is silent on the hinge assembly enabling the first arm to rotate about a first axis and enabling the second arm to rotate about a second axis when the first arm and the second arm are moved to different angular orientations relative to the hinge assembly, the first axis being in parallel with and having a spatial separation from the second axis; wherein the spatial separation is fixed; wherein a rotatable shaft of the potentiometer is disposed to rotate about the first axis.
However, Wagner further teaches the hinge assembly 25 enabling the first arm to rotate about a first axis and enabling the second arm to rotate about a second axis when the first arm and the second arm are moved to different angular orientations relative to the hinge assembly 25, the first axis being in parallel with and having a spatial separation from the second axis (col. 4, line 60-col. 5, line 14; col. 5, lines 25-29; the potentiometer 36a and its stem 37a move with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hinge assembly of LaChappelle in view of Wagner further in view of Cunningham such that the hinge assembly enables the first arm to rotate about a first axis and enables the second arm to rotate about a second axis when the first arm and the second arm are moved to different angular orientations relative to the hinge assembly, the first axis being in parallel with and having a spatial separation from the second axis; wherein the spatial separation is fixed; wherein a rotatable shaft of the potentiometer is disposed to rotate about the first axis as taught by Wagner, for proper functioning of the rotary position sensor, which can be used to determine rotational position of each joint relative to one another, which provides beneficial feedback in certain environments, as described by LaChappelle in [0099]; furthermore, LaChappelle states in [0108] that the exoskeleton 100 can be used as a humanoid robot; thus, LaChappelle shows that humanoid structures and exoskeleton/bracing structures are closely related and that one of ordinary skill in the art would have looked to humanoid hinges for possible examples of rotary position sensors.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LaChappelle et al. US 2016/0128890 A1 in view of Wagner et al. US 4,669,302 further in view of Cunningham US 2011/0257928 A1 and Pietrusisnki et al. US 2014/0213951 A1.
Regarding claim 3, LaChappelle in view of Wagner further in view of Cunningham discloses the claimed invention as discussed above.
LaChappelle in view of Wagner further in view of Cunningham is silent on the potentiometer being a digital potentiometer.
However, Pietrusisnki teaches an exoskeleton (fig. 6) comprising a digital potentiometer ([0202], a digital encoder/potentiometer can be used instead of an analog one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the potentiometer of LaChappelle in view of Wagner further in view of Cunningham to be a digital potentiometer, as taught by Pietrusisnki, “to eliminate noise inherent to analog devices” ([0202]).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaChappelle et al. US 2016/0128890 A1 in view of Wagner et al. US 4,669,302 further in view of Cunningham US 2011/0257928 A1 and Orozco US 3,121,210.
Regarding claims 10-12, LaChappelle in view of Wagner further in view of Cunningham discloses the claimed invention as discussed above.
LaChappelle is silent a portion of the rotatable shaft of the potentiometer fitting in a mating aperture in the first end of the first arm; a second shaft, parallel to the rotatable shaft of the potentiometer, that is mechanically fixed to the rotatable shaft of the potentiometer; wherein the second shaft is disposed to rotate about the second axis.
However, Wagner further teaches a portion of the rotatable shaft of the potentiometer 36a fitting in a mating aperture 40 in the first end of the first arm (annotated fig. A and col. 5, lines 10-14, bore 40 in plate 41 at the first end of the first arm receives a portion of the potentiometer shaft 36a); a second shaft 31, parallel to the rotatable shaft of the potentiometer 36a, that is mechanically fixed to the rotatable shaft of the potentiometer 36a (annotated fig. A and col. 4, lines 65-66, the shaft of the pivot pin 31 along the second axis is parallel to potentiometer shaft 36a; they are mechanically fixed to each other via the intervening 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the potentiometer of LaChappelle in view of Wagner further in view of Cunningham such that a portion of the rotatable shaft of the potentiometer fits in a mating aperture in the first end of the first arm; a second shaft, parallel to the rotatable shaft of the potentiometer, that is mechanically fixed to the rotatable shaft of the potentiometer; wherein the second shaft is disposed to rotate about the second axis, as taught by Wagner, for proper functioning of the rotary position sensor, which can be used to determine rotational position of each joint relative to one another, which provides beneficial feedback in certain environments, as described by LaChappelle in [0099]; furthermore, LaChappelle states in [0108] that the exoskeleton 100 can be used as a humanoid robot; thus, LaChappelle shows that humanoid structures and exoskeleton/bracing structures are closely related and that one of ordinary skill in the art would have looked to humanoid hinges for possible examples of rotary position sensors.
LaChappelle in view of Wagner further in view of Cunningham is silent on the portion of the rotatable shaft of the potentiometer being keyed.
However, Orozco teaches an analogous potentiometer (fig. 2 and col. 1, lines 9-11) wherein a portion of the rotatable shaft 10 of the potentiometer is keyed (fig. 2 and col. 2, lines 8-34, where rotatable shaft 10 can be keyed and the bore in sleeve 24 can have a helical groove, such that the spheres 27 and 28 form a stop mechanism to prevent rotation past a desired threshold in either direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the portion of the rotatable shaft of the potentiometer of LaChappelle in view of Wagner further in view of Cunningham to be keyed, as .
Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaChappelle et al. US 2016/0128890 A1 in view of Wagner et al. US 4,669,302 further in view of Cunningham US 2011/0257928 A1 and Beacon et al. US 5,935,086.
Regarding claim 13, LaChappelle in view of Wagner further in view of Cunningham discloses the claimed invention as discussed above.
LaChappelle in view of Wagner further in view of Cunningham is silent on the potentiometer being mounted to a printed circuit board.
However, Beacon teaches a leg device (fig. 11) comprising a potentiometer 12 mounted to a printed circuit board 12’ (col. 6, lines 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the potentiometer of LaChappelle in view of Wagner further in view of Cunningham to be mounted to a printed circuit board, as taught by Beacon, for conditioning the output from the potentiometer, and because printed circuit boards can be very compact, thus lightening the load and making it less obtrusive.
Regarding claim 15, LaChappelle in view of Wagner further in view of Cunningham discloses the claimed invention as discussed above.
LaChappelle in view of Wagner further in view of Cunningham is silent on an output of the potentiometer being connected to a buffer.
However, Beacon teaches a leg device (fig. 5) wherein an output of the potentiometer 12 is connected to a buffer (col. 5, lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the potentiometer of LaChappelle in view of Wagner further in view of Cunningham such that an output of the potentiometer is connected to 
Regarding claim 16, LaChappelle in view of Wagner further in view of Cunningham discloses the claimed invention as discussed above.
LaChappelle in view of Wagner further in view of Cunningham is silent on an input of the potentiometer being coupled to a battery.
However, Beacon teaches a leg device (fig. 5) wherein an input of the potentiometer 12 is coupled to a battery (col. 5, lines 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the potentiometer of LaChappelle in view of Wagner further in view of Cunningham such that an input of the potentiometer is coupled to a battery, as taught by Beacon, because batteries can be very compact, thus lightening the load and making it less obtrusive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dane US 3,849,668; Lunau et al. US 2011/0288611 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786